Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-15-2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2,4,6-7,9-10,12-15,17,19-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 12 have been amended to recite the broad recitation “comprises biological colloids”, and the claim also recites “including proteins and/or cells” which is the narrower statement of the range/limitation. . The claim(s) are considered 
Claims 2,4,6-7,9-10,13-15,17,19-20 and 22-23 depend from either claim 1 or 12 and thus incorporate their indefiniteness.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 12, 15-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (Macromol. Chem. Phys. 2011, 212, 1719-1734) in view of Khomutov (BIOPHYSICS 56, 843–857 (2011).
Claim 12: Vogel teaches a method for forming films by assembling them at an air-water interface (abstract).  The process comprises providing a solution containing a material of interest.  The stock solution is explicitly produced in a surfactant free manner (page 1721, colloid synthesis section), and so the stock solution of Vogel is reasonably considered to be devoid of a surface modification.
The solution is then spread onto an air-water interface of water, to form a film of the material of interest at the air-water interface.  Since it does not teach flowing air (or any gas) over the air-water interface, but instead supplies drops of the solution in order to create a very non-disturbed surface, it is clearly envisaged that it is not producing an air flow for the purpose of disturbing the air-water interface (page 1721, Monolayer Crystallization Procedure).  
Additionally, Vogel teaches that their process is a very convenient method for the preparation of close-packed monolayers (page 1733, conclusion section), and that the material of interest can be a colloid of nanoparticles (page 1722, right column), so the process has broad applicability to create these monolayers, but it does not specifically exemplify including biological colloids in the material to make the layers from.
Khomutov is also directed towards making layers of colloidal particles using LB techniques by placing them into solution that is spread at an air-water interface, thus assembling them into the desired films, it further teaches that such techniques are needed for assembling biological (colloid) materials into such LB film, including proteins(e.g. cytochrome c is a biological protein) which can then be transferred to solid substrates, in order to produce biomembranes (page 847-848, Results and discussion section).  It teaches that such biological 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such biological colloids (including proteins) in the process of Vogel, since they were a particle taught to be a specific material desired to make layers like in Vogel and such layers were highly desirable for practical applications to the medicine, bioengineering, and biotechnology fields and doing so by the Vogel method would produce no more than predictable results (claim 12).
Claims 15, 17, 19, and 20: Vogel teaches that the material of interest, specifically exemplified to be an aqueous (water solvent) colloidal dispersion (stock solution, claim 20) to which ethanol (which is water miscible, claim 17) has been added (claim 19) as another solvent (claim 15, page 1721, Monolayer Crystallization Procedure).   
Claim 22: Vogel teaches a method for forming monolayer films (abstract).  
Claim 23: Vogel teaches transferring the film on the water to a solid substrate such as a silicon wafer (page 1721, Monolayer Crystallization Procedure) and Zheng also teaches applying them to a solid substrate, such as a silicon substrate (figure 5).  
Claims 1, 2, 4, 6-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (Macromol. Chem. Phys. 2011, 212, 1719-1734) in view of in view of Khomutov (BIOPHYSICS 56, 843–857 (2011) in view of Johnson (Langmuir 1995,11,1257-1260), further in view of Browner (US 6126086).
Claim 1: Vogel teaches a method for forming films (abstract).  The process comprises providing a solution containing a material of interest.  The stock solution is explicitly produced in a surfactant free manner (page 1721, colloid synthesis section), and so the stock solution of Vogel is reasonably considered to be devoid of a surface modification.  The solution is then Since it does not teach flowing air (or any gas) over the air-water interface, but instead supplies drops of the solution in order to create a very non-disturbed surface, it is readily apparent that it is not producing an air flow for the purpose of disturbing the air-water interface (page 1721, Monolayer Crystallization Procedure).  
Additionally, Vogel teaches that their process is a very convenient method for the preparation of close-packed monolayers (page 1733, conclusion section), and that the material of interest can be a colloid of nanoparticles (page 1722, right column), so the process has broad applicability to create these monolayers, but it does not specifically exemplify including biological colloids in the material to make the layers from.
Khomutov is also directed towards making layers of colloidal particles using LB techniques by placing them into solution that is spread at an air-water interface, thus assembling them into the desired films, it further teaches that such techniques are needed for assembling biological (colloid) materials into such LB film, including proteins(e.g. cytochrome c is a biological protein) which can then be transferred to solid substrates, in order to produce biomembranes (page 847-848, Results and discussion section).  It teaches that such biological layers are very important for solving practical tasks in medicine, bioengineering, biotechnology, etc (Page 843, introduction section).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such biological colloids (including proteins) in the process of Vogel, since they were a particle taught to be a specific material desired to make layers like in Vogel and such layers were highly desirable for practical applications to the medicine, bioengineering, and biotechnology fields and doing so by the Vogel method would produce no more than predictable results. 

Johnson is also directed towards a method for forming a film on the surface of an air-water interface by providing a solution containing a material of interest and spreading the solution onto an air-water interface (abstract).  However, it further teaches that the solution can be added dropwise or by nebulizing and spraying solution at the air-water interface (abstract).  It specifically teaches the use of an ultrasonic nozzle to nebulize the solution and teaches that while adding the material dropwise produced cracks and ring-shaped artifacts, the nebulized spray had no such cracks or artifacts (page 1259, Monomer Application).  Johnson teaches that this improvement in the quality of the films was produced without using gas to disrupt the air-water interface (figure 6).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to spread the solution of Vogel by a nebulizing step (without disruptive gas flow) instead of a dropping step, since it was a known way of spreading the solution and was taught to be particularly effective in order to reduce the presence of defects in the film on the water surface.
Johnson does not specifically teach using an electrospray technique to nebulize the liquid solution, only exemplifying an ultrasonic spraying technique.
However, Browner is directed towards nebulizing techniques, and more specifically electrospray techniques (abstract).  It teaches that ultrasonic nebulization is also known to effectively nebulize solutions, but the droplet size varies with the 
 Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to  use an electrospray to nebulize the solution of Vogel in view of Johnson in order to achieve the high quality results similar to the ultrasonic nebulization, but at greatly reduced costs (claim 1).
Claims 2, 4, 6, and 7: Vogel teaches that the material of interest, specifically exemplified to be an aqueous (water solvent) colloidal dispersion (stock solution, claim  7) to which ethanol (which is water miscible, claim 4) has been added (claim 6) as another solvent (claim 2, page 1721, Monolayer Crystallization Procedure).   
Claim 9: Vogel teaches a method for forming monolayer films (abstract).  
Claim 10: Vogel teaches transferring the film on the water to a solid substrate such as a silicon wafer (page 1721, Monolayer Crystallization Procedure).  
Claim 14: see the previous discussion for claim 12 (which claim 14 depends upon) in view of the discussion for using electrospray in claim 1.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (Macromol. Chem. Phys. 2011, 212, 1719-1734) ) in view of in view of Khomutov (BIOPHYSICS 56, 843–857 (2011) as applied to claim 12, further in view of Johnson  (Langmuir 1995,11,1257-1260).
As shown in figure 1A, Vogel drops the solution into the water trough in order to spread it, it does not teach nebulizing the solution to spread it instead.

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to spread the solution of Vogel by a nebulizing step (without disruptive gas flow) instead of a dropping step, since it was a known way of spreading the solution and was taught to be particularly effective in order to reduce the presence of defects in the film on the water surface (claim 13).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not convincing with any new grounds being necessitated by amendment.
The arguments are directed towards the amended claim limitations, requiring that the particle be Biological colloids, which Khomutov is used to teach is a material that is desired to be deposited into layers using such air water interface self assembly techniques.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712